Citation Nr: 1721881	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  08-27 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial higher evaluation in excess of 10 percent for ischemic heart disease as due to exposure to herbicides (also claimed as a heart condition).  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and February 2012 rating decisions of the Department of Veterans Affairs (VA) regional office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Veteran appealed the March 2008 rating decision and, in January 2012, the Board denied the claim for service connection for PTSD. 

The Veteran thereafter appealed the denial of the claim to the U.S. Court of Appeals for Veterans Claims (Court).  While the Veteran's case was pending at the Court, VA's Office of General Counsel and the Veteran's representative filed a Joint Motion requesting that the Court vacate the Board's January 2012 decision.  In March 2013, the Court issued an Order vacating the January 2012 Board decision.

The issue of entitlement to service connection for PTSD was previously before the Board in March 2014, at which time the Board remanded it for additional development.

The issue of entitlement to an initial higher evaluation in excess of 10 percent for ischemic heart disease as due to exposure to herbicides was denied by the RO in February 2012 after which the Veteran filed his Form 9 in October 2014.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence supports a finding that the Veteran was diagnosed with PTSD in February 2012.

2.  The evidence supports a finding that the Veteran has PTSD that is attributable to his in-service experiences. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5102, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to establish service connection for PTSD, essentially arguing that the events he experienced during his active military service while serving in the Republic of Vietnam caused his condition.  The record reflects that the Veteran has been provided all required notice in this matter.  See 38 C.F.R. § 3.159; Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The evidence currently of record is also sufficient to substantiate the Veteran's claim. No further development is required under 38 U.S.C.A. §§ 5103, 5103A or 38 C.F.R. § 3.159.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 38 F3d 1163 (Fed. Cir. 2004). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f)(5) and 38 C.F.R. § 4.125 (2006) (requiring PTSD diagnoses to conform to the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV)).  When a Veteran's stressor is related to fear of hostile military or terrorist activity and PTSD is diagnosed by a VA psychiatrist or psychologist, the Veteran's statements alone may establish the occurrence of the claimed stressor if the stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3).  

There is lay and medical evidence in support of the Veteran's claim for PTSD.  In May 1975, the Veteran's wife, parents, and friends submitted competent, credible statements with regards to the Veteran's nerves.  They all indicated that, before he went into the army, the Veteran was a very quiet person who never used to get angry and had self-control.  However, his mental health suffered when he returned.  The Veteran's family and friends stated that the Veteran would get angry easily and they all observed him to be very nervous.  They also indicated the Veteran had problems with his parents, brothers, and wife when he returned from service.

In July 1975, the Veteran received a mental health examination, and the examiner noted that the Veteran had been nervous since 1973 - 1974.  While the examiner noted that the Veteran's contact with reality was correct and there were no disorders in the stream of mental activity, he also noted the Veteran was nervous and impulsive.  The examiner indicated that this once led the Veteran to slap a woman who patted him on the back without knowing of his tendency to violent impulsive reactions.  As a result of the examination, the Veteran was diagnosed with anxiety neurosis, graded as moderately severe.

More recently, the Veteran submitted a competent, credible statement regarding his experiences in Vietnam.  In September 2007, the Veteran indicated his base was attacked on several occasions during service, suffering wounded and killed servicemen.  Furthermore, while stationed at Da Nang Base, the base was shelled constantly.  Prior to his discharge, the Veteran stated, the base was attacked all night and he thought he would be killed.  The Veteran also stated that he saw an autopsy of a fellow serviceman killed by another serviceman accidentally. 

In June 2010, a doctor licensed by the Puerto Rico Administration of Mental Health and Anti-Addiction Services (ASSMCA) opined that the Veteran had a history of PTSD.  The Veteran presented with continuous sleep problems, nightmares, and flashbacks of traumatic incidents he had at war and the doctor noted that the Veteran was always scared, nervous, and hypervigilant.  Furthermore, the doctor indicated that the Veteran had been presenting with depressed mood since he returned from service and had a marked decrease in interest and pleasure in most of his usual activities.  After recounting the Veteran's stressors from Vietnam, the doctor asked that the Veteran be evaluated for PTSD in conformance with the DSM-IV.  Although she did not give a diagnosis, the doctor indicated that there was credible supporting evidence that the claimed in-service stressor actually occurred, and there was medical evidence of a link between current symptomatology and the claimed in-service stressor.  Therefore, it was more probable than not that the Veteran was presenting PTSD that was service connected. 

The Veteran received a VA examination in September 2010 and the examiner indicated that the Veteran denied any mental diagnosis or treatment before, during, or after his time in the military.  Furthermore, the examiner indicated that the record was silent for any mental diagnosis or treatment before, during, or after the Veteran's time in the military.  The examiner noted the June 2010 doctor's note, but stated that the Veteran relayed that he was only seen once and there was no treatment or any follow-up recommendation.  During the examination, the examiner noted that the Veteran did not have PTSD symptoms, but was evasive when asked to recall nightmares of being in Vietnam.  As a result of the examination, the examiner concluded that the Veteran did not meet the DSM-IV criteria of PTSD.

In February 2012, the Veteran was seen by a VA physician.  The physician noted that the Veteran was stationed in Vietnam for a 10 month period at a gasoline supply and water tank, and that he used to sleep near the gas tank.  The Veteran indicated that he was waiting for the enemy to "blow up the tanks and kill everyone."  The Veteran would not sleep, would have nightmares frequently, and saw himself as dead.  Furthermore, the Veteran stated that it would have been better if he was killed than lived every day waiting for death.  As a result, the physician concluded that the Veteran was suffering from PTSD on active duty and diagnosed him with PTSD with a chronic severe or acute onset.  Although his specialty is not noted on the medical report, the Board notes there is no evidence to indicate that the physician does not have the requisite training to make such a conclusion.  As such, the Board will resolve reasonable doubt in the Veteran's favor and conclude that this physician was a VA psychologist or psychiatrist.

Pursuant to a March 2014 Board remand, the Veteran received another VA examination in February 2015.  The examiner reviewed the Veteran's available record and concluded that no mental diagnosis was found.  The examiner noted the Veteran's attorney's February 2014 letter, in which the attorney indicated the September 2010 VA examination was inadequate because of earlier mental health treatments.  Despite these contentions, the examiner found that the record was silent for any mental diagnosis or treatment before, during or after military service.  The examiner did not find any record in the Veteran's e-folder of the claimed past mental treatment. 

Considering all the evidence of record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for PTSD is warranted.  As an initial matter, the Board finds that the September 2010 and February 2015 VA examinations are of minimal probative value.  The September 2010 examination relies on the fact that the Veteran denied and the record was silent for any mental diagnosis or treatment before, during, or after military service, and the February 2015 examination found that the record was devoid of any past mental treatment.  A review of the Veteran's record, however, indicates that he was treated for his nerves after service and also had a diagnosis of anxiety neurosis soon after discharge.  The September 2010 examiner remarked there was no history of violence or assaultiveness, but failed to address the contention made in the July 1975 mental health examination that the Veteran slapped a woman who had merely tapped him on the back.  Furthermore, neither examiner mentions the competent, credible statements submitted by family and friends regarding the Veteran's nerves after discharge.  In light of these deficiencies, the Board finds that both examinations are of minimal probative value.

The Board further finds that the evidence shows a competent diagnosis of PTSD by a VA psychiatrist or psychologist subsequent to the filing of the claim on appeal based upon the Veteran's combat service in Vietnam.  Furthermore, the Board finds that the provisions of 38 C.F.R. § 3.304 apply, as the Veteran's alleged stressors involving fear of hostile military action while stationed in Vietnam are consistent with the places, types, and circumstances of his service.  Therefore, based on all of the foregoing and resolving reasonable doubt in the Veteran's favor, the Board finds the Veteran's currently diagnosed PTSD is the result of an in-service event, and that service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

Regrettably, with respect to the remaining issue on appeal, a remand is necessary for further evidentiary development of the Veteran's appeal.  The Veteran has been diagnosed with ischemic heart disease, but his last heart examination was an echocardiogram procedure in June 2010.  The Veteran alleges that his disability has worsened, and therefore this claim must be remanded for a new VA examination.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from June 2010 to the present, specifically to include any records of treatment or evaluations for heart conditions during this period.  

2.  Schedule the Veteran for a VA examination to determine the current severity of his ischemic heart disease (also claimed as a heart condition).  The claims file must be made available to and be reviewed by the examiner.  

The examiner should determine the Veteran's METs, and any other symptoms such as dyspnea, fatigue, angina, dizziness, and/or syncope which may be present.  The examiner should also determine whether there is any cardiac hypertrophy or dilation present.  Finally, the examiner should address whether the Veteran necessitates continuous medication for treatment of his heart condition.  

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veterans claim for increased evaluation of ischemic heart disease (claimed as a heart condition).  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


